 

 

 Exhibit 10.29

 

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT is dated as of July 31, 2013, but made effective as of
September 1, 2013 (together with any amendments or modifications hereto in
effect from time to time, the “Guaranty”), and is made by CYCLONE - WHE, LLC, an
Ohio limited liability company, and CYCLONE PERFORMANCE, LLC, a Florida limited
liability company (each of them individually referred to as a “Guarantor” and
all of them collectively referred to as the “Guarantors”), in favor of TCA
GLOBAL CREDIT MASTER FUND, LP (“TCA”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between Cyclone Power Technologies, Inc., a Florida corporation (“CPT”) and TCA
(the “Purchase Agreement”), CPT has agreed to issue to TCA and TCA has agreed to
purchase from CPT a certain senior secured, convertible, redeemable debenture
(the “Debenture”), as more specifically set forth in the Purchase Agreement; and

 

WHEREAS, in order to induce TCA to purchase the Debenture, and with full
knowledge that TCA would not purchase the Debenture without this Guaranty, each
of the Guarantors has agreed to execute and deliver this Guaranty to TCA, for
the benefit of TCA, as security for the “Liabilities” (as hereinafter defined);
and

 

WHEREAS, each of the Guarantors is a majority-owned and controlled subsidiary of
CPT and will substantially benefit from TCA’s purchase of the Debenture;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:     

 

1.     LIABILITIES GUARANTEED.

 

Guarantors, jointly and severally (if more than one), hereby guarantee and
become surety to TCA for the full, prompt and unconditional payment of the
Liabilities, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by CPT
under the Purchase Agreement and the other Transaction Documents. This Guaranty
is a primary obligation of each of the Guarantors and shall be a continuing
inexhaustible Guaranty. This is a guaranty of payment and not of collection. TCA
may require Guarantors, or any one of them, to pay and perform its liabilities
and obligations under this Guaranty and may proceed immediately against any of
the Guarantors without being required to bring any Proceeding or take any action
against CPT or any other Person prior thereto; the liability of each Guarantor
hereunder being independent of and separate from the liability of CPT, any other
Person, and the availability of other collateral security for the Debenture and
the other Transaction Documents.

 

2.     DEFINITIONS.

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise. In addition to the
capitalized terms defined in the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Guaranty, the
meaning of such term as defined in this Guaranty shall control for purposes of
this Guaranty):

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.1.     “Liabilities” means, collectively: (i) the repayment of all sums due
under the Debenture (and all extensions, renewals, replacements, future advances
and amendments thereof) and the other Transaction Documents; and (ii) the
performance and observance of all terms, conditions, covenants, representations
and warranties set forth in all of the Transaction Documents.

 

3.     REPRESENTATION AND WARRANTIES. Each Guarantor represents and warrants to
TCA as follows:

 

3.1.     Organization, Powers. Guarantor: (i) is a limited liability company,
duly organized, validly existing and in good standing under the Laws of its
state of organization; (ii) has the power and authority to own its properties
and Assets and to carry on its business as now being conducted and as now
contemplated; and (iii) has the power and authority to execute, deliver and
perform (and the manager or member, as applicable, executing this Guaranty on
behalf of each Guarantor has been duly authorized to so act and execute this
Guaranty on behalf of the Guarantor), and by all necessary action has authorized
the execution, delivery and performance of, all of its obligations under this
Guaranty and any other Transaction Documents to which it is a party.

 

3.2.     Execution of Guaranty. This Guaranty, and each other Transaction
Document to which Guarantor is a party, have been duly executed and delivered by
Guarantor. Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate any
provision of any Law, any Judgment, or any provision of any Contract or other
instrument to which Guarantor is a party or by which Guarantor or any of its
properties or Assets are bound; (ii) result in the creation or imposition of any
Encumbrance of any nature on any Assets of Guarantor, other than the liens
created by the Transaction Documents; and (iii) require any Consent from,
exemption of, or filing or registration with, any Governmental Authority or any
other Person.

 

3.3.     Obligations of Guarantor. This Guaranty and each other Transaction
Document to which Guarantor is a party are the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws or equitable principles relating to or affecting
the enforcement of creditors’ rights generally. The purchase of the Debenture by
TCA and the assumption by Guarantor of its obligations hereunder and under any
other Transaction Document to which Guarantor is a party will result in material
benefits to Guarantor. This Guaranty was entered into by Guarantor for
commercial purposes.

 

3.4.     Litigation. There is no Proceeding at law or in equity or by or before
any Governmental Authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, Assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor’s right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantor’s financial condition; (iv) Guarantor’s capacity to consummate
and perform its obligations under this Guaranty or any other Transaction
Document to which Guarantor is a party; or (v) or otherwise cause a Material
Adverse Effect.

 

 

 
2

--------------------------------------------------------------------------------

 

 

3.5.     No Defaults. Guarantor is not in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
Contract or other instrument to which Guarantor is a party or by which Guarantor
or any of its properties or Assets are bound.

 

3.6.     No Untrue Statements. To the knowledge of Guarantor, no Transaction
Document or other document, certificate or statement furnished to TCA by or on
behalf of CPT or Guarantor contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by TCA as an inducement to purchase the Debenture.

 

4.     NO LIMITATION OF LIABILITY.

 

4.1.     Each Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, each Guarantor consents and agrees that TCA may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness of this Guaranty: (i)
change the manner, place or terms of payment of (including, without limitation,
any increase or decrease in the principal amount of the Liabilities or the
interest rate), and/or change or extend the time for payment of, or renew,
supplement or modify, any of the Liabilities, any security therefor, or any of
the Transaction Documents evidencing same, and the Guaranty herein made shall
apply to the Liabilities and the Transaction Documents as so changed, extended,
renewed, supplemented or modified; (ii) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner and in any order, any property
securing the Liabilities; (iii) supplement, modify, amend or waive, or enter
into or give any agreement, approval, waiver or consent with respect to, any of
the Liabilities, or any part thereof, or any of the Transaction Documents, or
any additional security or guaranties, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (iv) exercise or
refrain from exercising any rights against CPT or other Persons (including any
Guarantor) or against any security for the Liabilities; (v) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Transaction Documents or the Liabilities, or any part thereof;
(vi) accept partial payments on the Liabilities; (vii) receive and hold
additional security or guaranties for the Liabilities, or any part thereof;
(viii) release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer and/or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as TCA, in its sole and absolute discretion, may determine; (ix) add,
release, settle, modify or discharge the obligation of any maker, endorser,
guarantor, surety, obligor or any other Person who is in any way obligated for
any of the Liabilities, or any part thereof; (x) settle or compromise any
Liabilities, whether in a Proceeding or not, and whether voluntarily or
involuntarily, dispose of any security therefor (with or without consideration
and in whatever manner TCA deems appropriate), and subordinate the payment of
any of the Liabilities, whether or not due, to the payment of liabilities owing
to creditors of CPT other than TCA and any Guarantor; (xi) consent to the
merger, change or any other restructuring or termination of the corporate
existence of CPT or any other Person, and correspondingly restructure the
Liabilities, and any such merger, change, restructuring or termination shall not
affect the liability of any Guarantor or the continuing effectiveness hereof, or
the enforceability hereof with respect to all or any part of the Liabilities;
(xii) apply any sums it receives, by whomever paid or however realized, to any
of the Liabilities and/or (xiii) take any other action which might constitute a
defense available to, or a discharge of, CPT or any other Person (including any
Guarantor) in respect of the Liabilities.

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.2.     The invalidity, irregularity or unenforceability of all or any part of
the Liabilities or any Transaction Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of TCA, or
otherwise, shall not affect, impair or be a defense to any Guarantor’s
obligations under this Guaranty.

 

4.3.     Upon the occurrence and during the continuance of any Event of Default,
TCA may enforce this Guaranty independently of any other remedy, guaranty or
security TCA at any time may have or hold in connection with the Liabilities,
and it shall not be necessary for TCA to marshal assets in favor of CPT, any
other guarantor of the Liabilities or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Each Guarantor expressly waives any right to require TCA to marshal
assets in favor of CPT or any other Person, or to proceed against CPT or any
other guarantor of the Liabilities or any collateral provided by any Person, and
agrees that TCA may proceed against any obligor (including any Guarantor) and/or
the collateral in such order as TCA shall determine in its sole and absolute
discretion. TCA may file a separate action or actions against Guarantors, or any
one or more of them, whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any such action or actions. Each Guarantor agrees that TCA and CPT may deal with
each other in connection with the Liabilities or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.

 

4.4.     Each Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which such Guarantor shall or may have as
of the date hereof arising or asserted by reason of: (i) any disability or other
defense of CPT, or any other guarantor for the Liabilities, with respect to the
Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of CPT, or any other guarantor of the
Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of TCA to marshal assets in favor of CPT or any other Person; (v) any
failure of TCA to give notice of sale or other disposition of collateral to CPT
or any other Person or any defect in any notice that may be given in connection
with any sale or disposition of collateral; (vi) any failure of TCA to comply
with applicable laws in connection with the sale or other disposition of any
collateral or other security for any Liabilities, including, without limitation,
any failure of TCA to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Liabilities; (vii) any
act or omission of TCA or others that directly or indirectly results in or aids
the discharge or release of CPT or any other guarantor of the Liabilities, or of
any security or guaranty therefor by operation of law or otherwise; (viii) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount or in other respects more burdensome than that of the principal
or which reduces a surety’s or guarantor’s obligation in proportion to the
principal obligation; (ix) any failure of TCA to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (x) the election by
TCA, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (xi)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xii) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xiii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiv) the avoidance of any lien or security interest in favor of TCA for
any reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Liabilities (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by TCA that
is authorized by this Section or any other provision of any Transaction
Document. Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Liabilities, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Liabilities.

 

 

 
4

--------------------------------------------------------------------------------

 

 

4.5.     This is a continuing guaranty and shall remain in full force and effect
as to all of the Liabilities until such date as all amounts owing by CPT to TCA
shall have been indefeasibly paid in full in cash (or in stock in accordance
with the terms of the conversion provisions in the Debenture) and all
commitments of TCA to purchase any securities under the Purchase Agreement or to
otherwise advance any funds to CPT have terminated or expired and all
obligations of CPT with respect to any of the Liabilities shall have terminated
or expired (such date is referred to herein as the “Termination Date”).

 

5.     LIMITATION ON SUBROGATION. Until the Termination Date, each Guarantor
waives any present or future right to which Guarantor is or may become entitled
to be subrogated to TCA’s rights against CPT or to seek contribution,
reimbursement, indemnification, payment or the like, or participation in any
claim, right or remedy of TCA against CPT or any security which TCA now has or
hereafter acquires, whether or not such claim, right or remedy arises under
contract, in equity, by statute, under common law or otherwise. If,
notwithstanding such waiver, any funds or property shall be paid or transferred
to any Guarantor on account of such subrogation, contribution, reimbursement, or
indemnification at any time when all of the Liabilities have not been paid in
full, each Guarantor shall hold such funds or property in trust for TCA and
shall forthwith pay over to TCA such funds and/or property to be applied by TCA
to the Liabilities.

 

6.     COVENANTS.

 

6.1.     Financial Statements; Compliance Certificate. No later than ten (10)
days after written request therefore from TCA, each Guarantor shall deliver to
TCA: (a) financial statements disclosing all of Guarantor’s Assets, liabilities,
net worth, income and contingent liabilities, all in reasonable detail and in
form acceptable to TCA, signed by Guarantor, and certified by Guarantor to TCA
to be true, correct and complete; (b) complete copies of federal tax returns,
including all schedules, each of which shall be signed and certified by
Guarantor to be true and complete copies of such returns; and (c) such other
information respecting the Guarantor as TCA may from time to time reasonably
request.

 

 

 
5

--------------------------------------------------------------------------------

 

 

6.2.     Subordination of Other Debts. Each Guarantor hereby: (a) subordinates
the obligations now or hereafter owed by CPT to Guarantor (“Subordinated Debt”)
to any and all obligations of CPT to TCA now or hereafter existing while this
Guaranty is in effect, and hereby agrees that Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to Guarantor, through error or otherwise,
shall immediately be forwarded to TCA by Guarantor, properly endorsed to the
order of TCA, to apply to the Liabilities.

 

6.3.     Security for Guaranty. All obligations and liability of each Guarantor
evidenced by this Guaranty is also secured by all of the Assets and property of
each Guarantor pursuant to that certain Security Agreement by and between each
of the Guarantors and TCA made of even date herewith (the “Security Agreement”).
All of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Transaction Documents to which any Guarantor is a party which are to be kept and
performed by any Guarantor are hereby made a part of this Guaranty to the same
extent and with the same force and effect as if they were fully set forth
herein, and each Guarantor covenants and agrees to keep and perform them, or
cause them to be kept or performed, strictly in accordance with their terms.

 

7.     EVENTS OF DEFAULT.

 

Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:

 

7.1.     Non-payment when due, and after all applicable grace periods, of any
sum required to be paid to TCA under any of the Transaction Documents or of any
of the other Liabilities;

 

7.2.     A breach by any Guarantor of any other term, covenant, condition,
obligation or agreement under this Guaranty, which breach is not cured within
fifteen (15) days after receipt of written notice thereof from TCA, except that
there shall be no notice or cure period with respect to any failure to pay any
sums due under or as part of the Liabilities;

 

7.3.     Any representation or warranty made by any Guarantor in this Guaranty
or under the Purchase Agreement or any other Transaction Documents shall prove
to be false, incorrect or misleading in any material respect as of the date when
made;

 

7.4.     A default by CPT or any Guarantor, after all applicable grace or notice
periods, under any of the Transaction Documents; or

 

7.5.     The occurrence of any of the following events: (i) any Guarantor makes
an assignment for the benefit of creditors; (ii) any order or decree is rendered
by a court which appoints or requires the appointment of a receiver, liquidator
or trustee for any Guarantor, and the order or decree is not vacated within
sixty (60) days from the date of entry thereof; (iii) any order or decree is
rendered by a court adjudicating any Guarantor insolvent, and the order or
decree is not vacated within sixty (60) days from the date of entry thereof;
(iv) any Guarantor files a petition in bankruptcy under the provisions of any
bankruptcy law or any insolvency act; (v) any Guarantor admits, in writing, its
inability to pay its debts as they become due; (vi) a proceeding or petition in
bankruptcy is filed against any Guarantor and such proceeding or petition is not
dismissed within sixty (60) days from the date it is filed; or (vii) any
Guarantor files a petition or answer seeking reorganization or arrangement under
the bankruptcy laws or any law or statute of the United States or any state.

 

 

 
6

--------------------------------------------------------------------------------

 

 

8.     REMEDIES.

 

8.1.     Upon an Event of Default, all liabilities and obligations of
Guarantors, and each one of them, hereunder shall become immediately due and
payable without demand or notice and, in addition to any other remedies provided
by law or in equity, TCA may:

 

8.1.1.     Enforce the obligations of Guarantors, and each one of them, under
this Guaranty.

 

8.1.2.     To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
TCA in any capacity to any Guarantor whether due or not.

 

8.1.3.     Perform any covenant or agreement of any Guarantor in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as TCA may reasonably deem expedient. Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by TCA in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by TCA shall not be deemed to be a waiver or release of any
Guarantor hereunder and shall be without prejudice to any other right or remedy
of TCA.

 

8.2.     Settlement of any claim by TCA against CPT, whether in any Proceeding
or not, and whether voluntary or involuntary, shall not reduce the amount due
under the terms of this Guaranty, except to the extent of the amount actually
paid by CPT or any other obligated Person and legally retained by TCA in
connection with the settlement (unless otherwise provided for herein).

 

9.     MISCELLANEOUS.

 

9.1.     Disclosure of Financial Information. TCA is hereby authorized to
disclose any financial or other information about any Guarantor to any
Governmental Authority having jurisdiction over TCA or to any present, future or
prospective participant or successor in interest in the Debenture. The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about Guarantor.

 

9.2.     Remedies Cumulative. The rights and remedies of TCA, as provided herein
and in any other Transaction Document, shall be cumulative and concurrent, may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon TCA at law or in equity. The failure, at any one or more
times, of TCA to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. TCA shall have the right to take any
action it deems appropriate without the necessity of resorting to any collateral
securing this Guaranty.

 

 

 
7

--------------------------------------------------------------------------------

 

 

9.3.     Integration. This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transaction
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.

 

9.4.     Attorneys’ Fees and Expenses. If TCA retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Transaction Documents, or on account of any matter involving this Guaranty, or
for examination of matters subject to TCA’s approval under the Transaction
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by TCA shall forthwith, on demand, become due
and payable and shall be secured hereby.

 

9.5.     No Implied Waiver. TCA shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by TCA, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

 

9.6.     Waiver. Except as otherwise provided herein or in any of the
Transaction Documents, each Guarantor waives notice of acceptance of this
Guaranty and notice of the Liabilities and waives notice of default,
non-payment, partial payment, presentment, demand, protest, notice of protest or
dishonor, and all other notices to which each Guarantor might otherwise be
entitled or which might be required by law to be given by TCA. Each Guarantor
waives the right to any stay of execution and the benefit of all exemption laws,
to the extent permitted by law, and any other protection granted by law to
guarantors, now or hereafter in effect with respect to any action or proceeding
brought by TCA against it. Each Guarantor irrevocably waives all claims of
waiver, release, surrender, alteration or compromise and the right to assert
against TCA any defenses, set-offs, counterclaims, or claims that any Guarantor
may have at any time against CPT or any other party liable to TCA.

 

9.7.     No Third Party Beneficiary. Except as otherwise provided herein,
Guarantors and TCA do not intend the benefits of this Guaranty to inure to any
third party and no third party (including CPT) shall have any status, right or
entitlement under this Guaranty.

 

9.8.     Partial Invalidity. The invalidity or unenforceability of any one or
more provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9.     Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantors, or any one of them, without the prior
written consent of TCA, and any such assignment or attempted assignment by any
Guarantor shall be void and of no effect with respect to the TCA.

 

 

 
8

--------------------------------------------------------------------------------

 

 

9.10.     Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

9.11.     Sales or Participations. TCA may from time to time sell or assign the
Debenture, in whole or in part, or grant participations in the Debenture and/or
the obligations evidenced thereby without the consent of CPT or any Guarantor.
The holder of any such sale, assignment or participation, if the applicable
agreement between TCA and such holder so provides, shall be: (a) entitled to all
of the rights, obligations and benefits of TCA (to the extent of such holder’s
interest or participation); and (b) deemed to hold and may exercise the rights
of setoff or banker’s lien with respect to any and all obligations of such
holder to Guarantors (to the extent of such holder’s interest or participation),
in each case as fully as though Guarantors were directly indebted to such
holder. TCA may in its discretion give notice to Guarantors of such sale,
assignment or participation; however, the failure to give such notice shall not
affect any of TCA’s or such holder’s rights hereunder.

 

9.12.     Jurisdiction and Governing Law. Each Guarantor irrevocably agrees that
any dispute arising under, relating to, or in connection with, directly or
indirectly, this Guaranty (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida.  This
provision  is intended to be a “mandatory” forum selection clause and governed
by and interpreted consistent with Florida law. Each Guarantor hereby consents
to the exclusive jurisdiction and venue of any state or federal court having its
situs in said county, and waives any objection based on forum non conveniens.
Each Guarantor hereby waives personal service of any and all process and
consents that all such service of process may be made by certified mail, return
receipt requested, directed to each Guarantor as set forth herein or in the
manner provided by applicable statute, law, rule of court or otherwise. Except
for the foregoing mandatory forum selection clause, all terms and provisions
hereof and the rights and obligations of the Guarantors and TCA hereunder shall
be governed, construed and interpreted in accordance with the laws of the State
of Nevada, without reference to conflict of laws principles.

 

9.13.     Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties and deemed delivered in accordance
with the Purchase Agreement, it being agreed and acknowledged that notice to CPT
in accordance with the Purchase Agreement shall be deemed notice to each
Guarantor hereunder.

 

9.14.     Joint and Several Liability. The word “Guarantor” or “Guarantors”
shall mean all of the undersigned Persons, if more than one, and their liability
shall be joint and several. The liability of Guarantors shall also be joint and
several with the liability of any other guarantor under any other guaranty and
with the liability of CPT.

 

9.15.     Continuing Enforcement. If, after receipt of any payment of all or any
part of the Liabilities, TCA is compelled or reasonably agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Guaranty shall continue in full force and
effect or be reinstated, as the case may be, and each Guarantor shall be liable
for, and shall indemnify, defend and hold harmless TCA with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation or redemption of the Debenture,
this Guaranty or any other Transaction Document, the release of any security
interest, lien or Encumbrance securing the Liabilities or any other action which
TCA may have taken in reliance upon its receipt of such payment. Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.

 

 

 
9

--------------------------------------------------------------------------------

 

 

9.16.     WAIVER OF JURY TRIAL. EACH GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY TCA OR ANY GUARANTOR ON OR WITH RESPECT TO THIS
GUARANTY OR ANY OTHER TRANSACTION DOCUMENT OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. TCA
AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
INTELLIGENTLY, AND WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. FURTHER, EACH GUARANTOR WAIVES ANY RIGHT THEY MAY
HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL,
EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION
TO, ACTUAL DAMAGES. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT TCA WOULD NOT PURCHASE
THE NOTE IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
GUARANTY.

 

[Signatures on the following page]

 

 
10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 



CYCLONE-WHE, LLC,

CYCLONE PERFORMANCE, LLC,

an Ohio limited liability company

a Florida limited liability company

 

 

By: /s/ Christopher Nelson

By: /s/ Harry Schoell

Name: Christopher Nelson

Name: Harry Schoell

Title: Managing Director

Title: Managing Director



                    

               

 

                    

                    

          

 11

 

 

 

 

 

 